Thomson, J.
The appellee was plaintiff, and the appellants defendants, below. Error is assigned to the admission of evidence offered by the plaintiff, and to the final judgment. The defendants objected to the introduction of the evidence referred to; but it was received nevertheless, and they took no exception to the ruling; nor was there any exception to the judgment. By reason of the want of proper exceptions, the record presents no question for our determination.— Wasson v. Dyer, 3 Colo. 398; Burnell v. Wachtel, 4 Colo. App. 556; Mining Co. v. Burbridge, 11 Colo. App. 487.
The judgment is affirmed.

Affirmed.